The opinion of the Court was delivered by
Woodward, J.
The charge contains an accurate exposition of the law of this action, and was quite as favorable to the defendant as he had any reason to expect.
As to the complaint that the judge did not distinguish between property parted with by the plaintiff before, and that which he parted with after the receipt of Huber’s letter, it is proper to observe that such a distinction did not go to the right of action, but to the measure of damages; and if the defendant meant it should be taken, he should have called the attention of the Court to it. It was not error in the Court to omit a distinction which at most could only have affected the amount of damages, and which the party entitled to it did not think proper to claim.
There is no bill of exception to evidence in our paper-books, but if one was sealed on the admission of the evidence tending to show that the plaintiff got but a small part of his claim out of a sale of Richardson’s property, we see no error in such evidence, especially when its effect was controlled by the charge, in the manner it appears to have been here.
The judgment is affirmed.